Plaintiff in error was convicted in the county court of Cleveland county on a charge of maintaining a public nuisance, and his punishment fixed at a fine of $50 and confinement for a period of 30 days in the county jail.
The appeal in this case was filed in this court on the 13th day of September, 1929. No briefs have been filed *Page 228 
on behalf of plaintiff in error and no appearance was made for oral argument.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.